Citation Nr: 0733890	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  04-00 229A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for variously diagnosed 
psychiatric disorders.

2.  Whether a psychosis may be deemed to have been incurred 
in service for the purpose of establishing eligibility for VA 
treatment for such disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1969 to June 1970.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a March 2003 
rating decision by the Denver Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The veteran's claims 
file is now in the jurisdiction of the Houston, Texas RO.

The issue of whether a psychosis may be deemed to have been 
incurred in service for the purpose of establishing 
eligibility for VA treatment for such disability is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if any action 
is required on her part.


FINDING OF FACT

A psychiatric disorder was not manifested in the veteran's 
period of active service; a psychosis was not manifested in 
the first post-service year; and any current psychiatric 
disorder is not shown to be etiologically related to her 
active service.  


CONCLUSION OF LAW

Service connection for a psychiatric disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. § 3.303, 3.307, 3.309 (2007).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the matter being addressed.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Regarding the claim for service connection for variously 
diagnosed psychiatric disorders, the veteran was provided 
VCAA notice by letters in August 2002, December 2002 and 
September 2006.  Although she was provided complete VCAA 
notice subsequent to the March 2003 rating decision appealed, 
she is not prejudiced by such notice timing defect.  She was 
notified of VA's duties to notify and assist in the 
development of the claim.  The August and December 2002 
letters explained the evidence necessary to substantiate her 
claim, the evidence VA was responsible for providing, and the 
evidence she was responsible for providing.  The September 
2006 letter specifically informed the veteran to submit any 
pertinent evidence in her possession.  She has had ample time 
to respond/supplement the record.  While she was not 
specifically advised of the criteria for rating psychiatric 
disabilities, or those governing effective dates of awards, 
she is not prejudiced by lack of such notice (see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006)), as rating and effective date criteria have no 
significance unless the claim is allowed, and the decision 
below does not do so.

Regarding the duty to assist, the veteran's service medical 
records (SMRs) are unavailable (which will be discussed in 
greater detail below).  Any further efforts to obtain these 
records would be futile.  See 38 C.F.R. § 3.159(c)(2).  Her 
available post-service treatment records have been secured. 
She has not identified any pertinent, available evidence that 
remains outstanding.  She has been afforded a VA examination.  
VA's duty to assist is also met.  Accordingly, the Board will 
address the merits of the claim.

II.  Service Connection for a Psychiatric Disorder

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, 
service connection also may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain listed, 
chronic diseases, including psychosis, may be presumed to 
have been incurred in service if they become manifest to a 
compensable degree within one year of discharge from service. 
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and competent (medical) 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (table).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The veteran served on active duty from August 1969 to June 
1970.  The record reflects that her service records are 
unavailable.  (In 2002, 2003 and 2005, VA attempted to secure 
her SMRs.  Requests for information used the various names 
that the veteran has used; however, no records were found.)

Private hospitalization records dated in January and February 
1999 note that the veteran was admitted with homicidal and 
suicidal ideation.  She also complained of hallucinations and 
psychotic symptoms.  The veteran was reportedly a well-known 
mental health patient who was being treated for depression.  
It was noted that she was currently off her medication.  The 
diagnosis at discharge was major depression.  

VA and private treatment records dated from 2000 to 2001 note 
the veteran's ongoing treatment for depression and 
schizoaffective disorder.

In an April 2001 pension application, the veteran reported 
that she had a history of manic depression for 10 years.

A September 2001 VA examination report notes the veteran's 
history of psychotic episodes of intense paranoid delusional 
thinking, auditory and tactile hallucinations, and suicidal 
and homicidal ideation.  She stated that she first received 
treatment for psychiatric problems in 1971, but was quite 
vague in describing the treatment and could not remember the 
name of the doctor.  The diagnosis was schizoaffective 
disorder.

In November 2001, the veteran was awarded Social Security 
Administration (SSA) disability benefits.  Records relied 
upon by SSA show treatment for various disabilities, 
including schizoaffective disorder.  The veteran was found to 
be disabled, effective June 2000, with mood disorder with 
psychotic symptoms noted as his primary disability and 
status-post left shoulder arthroscopy and degenerative disc 
disease of the cervical spine noted as a secondary 
disability.

In May 2002, the veteran submitted a claim seeking service 
connection for a psychiatric disorder.  She stated that she 
was sexually harassed by other female soldiers during her 
military service.  She also stated that she was depressed and 
anxious during her service.  

Private treatment records dated from 2002 to 2004 note the 
veteran's ongoing treatment for psychiatric problems.  A 
September 2002 VA treatment record notes that the veteran 
reported a history of multiple sexual traumas since 
childhood.  

In a Notice of Disagreement received by the RO in April 2003, 
the veteran maintained that she had been treated for 
psychiatric problems as early as in 1970.

In a PTSD Questionnaire received by the RO in January 2004, 
the veteran indicated that she never reported the alleged in-
service assault.

A January 2006 VA examination report notes that the veteran 
reported that she was sexually abused by five white female 
Marines on one occasion during her military service.  She 
also reported an incident during service wherein someone 
allegedly slipped a drug into her drink and then sexually 
assaulted her.  She denied receiving any psychiatric 
treatment during service, and indicated that she first 
received treatment for emotional problems in approximately 
1980.  The examiner noted diagnoses of schizoaffective 
disorder and anxiety disorder, not otherwise specified, with 
some symptoms of post-traumatic stress disorder.  After 
reviewing the veteran's claims files, the examiner stated, 
"It is my opinion that the veteran's schizoaffective 
disorder is less likely than not to have had its onset in the 
service."  The examiner noted that the veteran's first 
treatment for psychiatric problems was not until 1980, 
approximately 10 years after her military service.  He also 
stated, "All the evidence considered, it is my opinion that 
it is less likely than not that the veteran's anxiety 
disorder, not otherwise specified is a result of or related 
to her military experiences."  The examiner noted that it 
was not possible to confirm the veteran's alleged in-service 
traumatic experiences.  He noted that the veteran is prone to 
delusional thought and has hallucinations when not taking her 
medication.  He stated, "The differential diagnosis question 
here is whether [the veteran] accurately recovered a memory 
of sexual traumatization which occurred in the service, or 
whether her anxiety is related to a false memory and 
psychotic level memory testing."

After reviewing the evidence of record, the Board finds that 
service connection for variously diagnosed psychiatric 
disorders is not warranted.

As the veteran's SMRs are unavailable, VA has a heightened 
duty to assist her in developing her claim.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  This duty includes a 
search for alternate medical records, as well as a heightened 
obligation on the Board's part to explain its findings and 
conclusions, and carefully consider the benefit-of-the-doubt 
rule.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).  The 
veteran has not identified any treatment for a psychiatric 
disability in service (and specifically stated that such 
treatment began after service in 1970); so there are no 
alternate service sources from which medical records could be 
sought.

It is not in dispute that the veteran has variously diagnosed 
psychiatric disorders.  However, there is no evidence that 
any such disorder was manifested in service.  Accordingly, 
service connection for a psychiatric disability on the basis 
that such disability became manifest in service and persisted 
is not warranted.  Furthermore, as there is no evidence that 
a psychosis was manifested in the first post-service year, 
service connection for such disability on a presumptive basis 
(as a chronic disease under 38 U.S.C.A. § 1112) is also not 
warranted.  

With respect to the etiology of the veteran's current 
psychiatric disorders (most recently diagnosed as 
schizoaffective disorder and anxiety disorder, not otherwise 
specified on VA examination in January 2006), the Board notes 
that no current psychiatric diagnosis has ever been linked to 
her military service by any medical evidence.  To the 
contrary, the January 2006 VA examiner essentially opined 
that the claimed disabilities are not related to the 
veteran's military service.  There is no opinion to the 
contrary of record.

(Regarding service connection for PTSD, the preponderance of 
the evidence is to the effect that while she does have some 
symptoms associated with PTSD, she does not have the full 
constellation of symptoms necessary to establish such 
diagnosis.  See January 2006 VA examination report.  
Moreover, a July 2004 rating decision denied service 
connection specifically for PTSD; the veteran was notified of 
that decision and did not appeal it.)

The Board has also considered the veteran's statements to the 
effect that her current psychiatric disabilities are related 
to her military service.  However, as a layperson, she is not 
qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

The Board has considered the benefit of the doubt doctrine; 
however, as the preponderance of the evidence is against the 
veteran's claim, that doctrine does not apply.


ORDER

Service connection for a psychiatric disorder is denied.


REMAND

With regard to the issue of whether a psychosis may be deemed 
to have been incurred in service for the purpose of 
establishing eligibility to treatment for such disability, 
when the appellant submitted a VA Form 9, Appeal to Board of 
Veterans' Appeals in that matter, in August 2005, she 
requested a Travel Board hearing.  To date, a Travel Board 
hearing has not been scheduled.  Because the Board may not 
proceed with an adjudication of the appellant's claim without 
affording her an opportunity for such a hearing, a remand is 
required.  See 38 U.S.C.A. § 7107(b) and 38 C.F.R. 
§ 20.700(a).

Accordingly, the case is REMANDED to the RO for the following 
action:

Arrangements should be made for the 
appellant to be scheduled for a Travel 
Board hearing (or in the alternative a 
videoconference hearing if she so 
desires) at her local RO.  This matter 
should then be processed in accordance 
with established appellate practices.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


